FAIRFAX News Release Stock Symbol:FFH (TSX and NYSE) TORONTO, November 6, 2008 FAIRFAX ANNOUNCES ACQUISITION OF BRICK GROUP INCOME FUND UNITS Fairfax Financial Holdings Limited (TSX and NYSE:FFH) announced today that it has acquired, through its subsidiaries, 1,582,900 Class A units of The Brick Group Income Fund, bringing its total holdings in the Fund to 7,521,700 units or approximately 17.52 % of the total Class A units outstanding.The units were purchased through the facilities of the Toronto Stock Exchange for investment purposes.Fairfax continually reviews its investment alternatives and may purchase additional units of The Brick Group Income Fund from time to time in accordance with applicable laws. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
